DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8), Species A (Fig. 8) in the reply filed on 3/16/2022 is acknowledged.
Claims 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene (US 2643282).
Regarding claim 1,
Referring to at least Fig. 3, Greene teaches an enclosure 36 of a vapor compression system (e.g. capable of being used for a vapor compression system), comprising: a component within the enclosure (e.g. an electronic equipment, see col 5, lines 23-24), wherein the component is fluidly coupled to the vapor compression system (e.g. capable of being connected to a vapor compression system comprising compressor 28, see Fig. 4), ; a hole within a portion of the enclosure (e.g. the hole within which valve 37 is situated); and a relief valve 37 disposed within the hole of the enclosure, wherein the relief valve is configured to discharge the flow of fluid in a first direction through a passage within the relief valve (e.g. away from the enclosure), wherein the passage extends from an interior region of the enclosure to an environment external of the enclosure (see Fig. 3), and wherein the relief valve is configured to block a second flow of fluid through the passage in a second direction (e.g. via action of spring 42 inside to the enclosure), wherein the second direction is opposite of the first direction.
Greene does note teach wherein the component is configured to discharge a flow of fluid (e.g. wherein the component is a pump or a compressor). 
However, referring to Fig. 7, Greene teaches a pump 71 enclosed within the enclosure. Accordingly, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Greene such that the component is configured to discharge a flow of fluid (e.g. wherein the component is a pump or a compressor) with the motivation of cooling a heat-generating component (e.g. the pump or compressor) if needed, as it is known in the art that a pump or a compressor may generate heat. 
Regarding claim 2
Greene teaches wherein the relief valve is configured to discharge the flow of fluid in the first direction through a first end portion of the relief valve (e.g. the threaded portion, not labeled) and towards a second end portion of the relief valve (e.g. any portion not including the threaded portion, not labeled).
Regarding claim 3,
Greene teaches wherein the first end portion is disposed within the enclosure (e.g. wherein the threaded portion is disposed within the enclosure) and the second end portion is disposed exterior to the enclosure.
Regarding claim 4,
Greene teaches wherein the first end portion is circular (e.g. the threaded portion), and wherein the first end portion comprises a flange (e.g. the threads of the threaded portions are flanges) that radially extends from a central axis (not labeled) of the relief valve and contacts an interior surface of the enclosure.
Regarding claim 5,
Greene teaches wherein the relief valve is configured to block the flow of fluid in the first direction when a pressure within the enclosure is below a threshold value (see col 5, lines 38-46). 
Regarding claim 6,
Greene does not teach wherein the hole is disposed within a bottom plate of the enclosure.
It is noted that it has been held that claims which read on the prior art except with regard to the position of a particular element were unpatentable because shifting the position of the particular element would not have modified the operation of the device. It has been further held that particular placement of an element was an obvious matter of design choice (see MPEP 2144.04 VI C).
Here, claim 6 reads on the prior art of Greene except with regard to the position of the hole and is unpatentable because shifting the position of the particular element would not have modified the operation of the device. Further, the particular placement of the hole is an obvious matter of design choice.
Regarding claim 7,
Greene teaches wherein the enclosure comprises a cover plate (not labeled) but does not teach wherein said cover plate is removably coupled to the enclosure.
However, it has been held that when a claimed structure was fully met by the prior art except that in the prior art a cap was “press fitted” and therefore not manually removable. The court held that “if it were considered desirable for any reason to obtain access to the end of [the prior art' s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose. See MPEP 2144.04 V C.
Here, as it would be desirable to obtain access to the enclosure, it would be obvious to make the cover plate removable for that purpose. 
Regarding claim 8,
The subject matter of claim 8 is directed towards essentially the same subject matter as claim 6 and has been addressed in the rejection of claim 6.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene in view of Hartke (US 6422255).
Regarding claim 21,
Greene does not teach a mounting bracket configured to couple the relief valve to the enclosure, wherein the mounting bracket comprises an opening formed therein, and wherein the opening is configured to receive the flow of fluid and to direct the flow of fluid into the passage.
Hartke, directed to a relief valve system, teaches a mounting bracket 112 configured to couple a relief valve 60 to a surface, wherein the mounting bracket comprises an opening formed therein (see Fig. 3), and wherein the opening is configured to receive the flow of fluid and to direct a flow of fluid into a passage. 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Greene by Hartke with the motivation of further securing the valve to the enclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763